Title: Monday. Jany 20th. 1766.
From: Adams, John
To: 


       Leonard gave me an Account of a Clubb that he belongs to, in Boston. It consists of John Lowell, Elisha Hutchinson, Frank Dana, Josiah Quincy, and two other young Fellows, Strangers to me. Leonard had prepared a Collection of the Arguments, for and against the Right of Parliament to tax the Colonies, for said Clubb. His first Inquiry was whether the subject could be taxed without his Consent in Person or by his Representative? 2d. Whether We Americans are represented in Parliament or not?
       Leonard says that Lowell is a Courtier, that he ripps about all who stand foremost in their opposition to the Stamp Act, at your Otis’s and Adams’s &c. and says that no Man can scribble about Politicks without bedaubing his fingers, and every one who does is a dirty fellow. He expresses great Resentment against that Line in Edes & Gill, “Retreat or you are ruined,” and says they ought to be committed for that single stroke.—Thus it seems that the Air of Newbury, and the Vicinage of Farnham, Chipman &c. have obliterated all the Precepts, Admonitions, Instructions and Example of his Master Thatcher, and have made him in Thatchers Phrase a shoe licker and an A—se Kisser of Elisha Hutchinson. Lowel is however very warm, sudden, quick, and impetuous and all such People are unsteady. Too much Fire. Experientia docet.
       Leonard gave me also a Relation of his going to Providence Court and Spending an Evening with the Political Clubb there. The Clubb consists of Governor Hopkins, Judge Jenks, Downer, Cole and others. They were impatient to have the Courts opened in this Province not choosing to proceed in Business alone. Were very inquisitive concerning all our Affairs. Had much to say of Hutchinson, Otis, &c. Admired the answer to the Governors Speech. Admired the Massachusetts Resolves. Hopkins said that nothing had been so much admired there through the whole Course of the Controversy, as the Answer to the Speech, tho the Massachusetts Resolves were the best digested and the best of any on the Continent. Enquired who was the Author of them.
       Enquired also who it was that burlesqued the Governors Speeches? Who wrote Jemmybullero, &c. Thought Hutchinsons History did not shine. Said his House was pulled down, to prevent his writing any more by destroying his Materials. Thought Otis was not an original Genius, nor a good Writer, but a Person who had done, and would continue to do much good service.
       Were very inquisitive about Mclntosh. Whether he was a Man of Abilities, or not? Whether he would probably rise, in Case this Contest should be carried into any Length. Jo. Green, Waterhouse and Church were talk’d of as capable of Bullero and the Burlesques.
      